Title: John Adams to John Lamb, 31 Jul. 1786
From: Adams, John
To: Lamb, John


          
            
              Sir—
            
            

              London

              july 31st 1786—
            
          

          Mr Randall who prepares to Sail in a
            few Days for N York will deliver you this Letter. If I have not Overlookd any Article in
            your Account you have drawn Bills upon me which have been accepted &
            paid to the amount of 32 hundred and 12 Pounds 12 shillings Sterling for the
            Expenditure of which you will Account with Congress and pay the Ballance into their
            Treasury after paying Mr Randall his Salary. The Articles of
            Extra Expence for Cloathing I think Should be allowed to Mr
            Randall exclusive of his Salary
          If it Should not be the intention of Congress to treat farther with
            the Algerines every Man of Humanity must feel for our unfortunate Countrymen in
            Captivity and at Least it ought to be publickly known whether Congress mean to make any
            provision for their Comfort in the Articles of Subsistance & Cloathing that
            their Relations and Friends may do the Best in their Power. You will do well to
            represent this matter to Government. that they may give Instructions to their Ministers
            what to do in it—I am fully of your opinion of the Policy of treating with the Barbary
            Powers: but if Congress Should determine against it, they will I presume prepare a Naval
            Force to give some Protection to their Commerce and Portugal at least will Cooperate
            with us perhaps Naples will do so too—
          I am Sir yours &c &c—
          
            
              
            
          
        